Citation Nr: 1043534	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-39 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether apportionment of a portion of the Veteran's service-
connected disability compensation for K.W. was appropriate.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
In this decision, the RO awarded K.W. (apportionee) an 
apportionment of the Veteran's service-connected disability 
compensation.  The Veteran is appealing this apportionment.

In June 2006 the Veteran was afforded a hearing before a Decision 
Review Officer (DRO).  A transcript of the testimony offered at 
this hearing has been associated with the record.  

In this regard, the Board notes that the apportionee was not 
provided notice of this hearing, and thus did not have the 
opportunity to attend, as required by regulation.  See 38 C.F.R. 
§ 20.713 (2010).  In any event, as this hearing did not result in 
a discontinuation of her apportioned benefits, no harm has 
resulted due to this deficiency as of yet.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the aforementioned rating decision, K.W. was awarded a portion 
of the Veteran's service-connected disability compensation 
benefits.  At the time K.W. filed her claim and at the time of 
the rating decision, she and the Veteran were separated, but not 
divorced.  Primarily on this basis, K.W. was awarded an 
apportionment.  See 38 C.F.R. §§ 3.450, 3.451 (2010).  

In a December 2006 statement, the Veteran related that he and 
K.W. were "completely divorced," and had been so since August 
2006.  He did not, however, provide any documentation of this 
divorce, particularly in the form of a divorce decree.  The 
Veteran's representative has requested that the Board remand this 
case for "a financial, documentary, and factual audit."  See 
October 2010 Informal Brief of Appellant in Appealed Case.  
Accordingly, the Board will remand this matter to obtain 
information related to the Veteran's and K.W.'s apparent divorce 
as this is necessary to decide the present claim and appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and K.W. and ask both 
parties to provide VA with a copy of their 
divorce decree.  Provide them an appropriate 
amount of time for their response.  

2.  The RO/AMC is free to conduct any 
additional development deemed necessary, to 
include obtaining updated financial 
information from either party.  Thereafter, 
review the record and readjudicate the claim.  
If necessary, issue a supplemental statement 
of the case to all interested parties, 
including their representatives, if any, and 
give them the opportunity to respond thereto 
before this case is returned to the Board.  
In implanting these instructions, ensure that 
all regulatory provisions applicable to 
contesting claims procedures are fully 
complied with.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


